     Livingscapes Exhibit C
   Date         Type    Total
12/24/2020   Payment      315.00
12/23/2020   Payment      175.00
12/23/2020   Payment      405.00
12/22/2020   Payment      100.00
12/22/2020   Payment     1,775.00
12/22/2020   Payment     1,590.00
12/22/2020   Payment     1,420.00
12/22/2020   Payment      846.25
12/22/2020   Payment      745.00
12/22/2020   Payment      510.00
12/22/2020   Payment      345.00
12/19/2020   Payment      645.00
12/16/2020   Payment      342.00
12/15/2020   Payment     1,900.00
12/15/2020   Payment     6,550.00
12/15/2020   Payment     1,085.00
12/15/2020   Payment      721.25
12/15/2020   Payment      520.00
12/15/2020   Payment          50.00
12/13/2020   Payment      670.00
12/12/2020   Payment      440.00
12/12/2020   Payment     1,885.00
12/11/2020   Payment      945.00
12/10/2020   Payment      100.00
12/10/2020   Payment      950.00
12/10/2020   Payment      902.00
12/10/2020   Payment      360.00
12/09/2020   Payment      195.00
12/09/2020   Payment     3,705.00
12/09/2020   Payment     2,413.75
12/09/2020   Payment      925.00
12/09/2020   Payment      330.00
12/08/2020   Payment     4,055.00
12/07/2020   Payment      455.00
12/07/2020   Payment      595.00
12/06/2020   Payment     1,679.50
12/04/2020   Payment     1,430.00
12/02/2020   Payment      438.75
12/02/2020   Payment      685.00
12/02/2020   Payment      180.00
12/02/2020   Payment      400.00
12/02/2020   Payment      425.00
12/02/2020   Payment      481.25
12/02/2020   Payment      655.00
12/02/2020   Payment      920.00
12/02/2020   Payment     1,100.00
12/02/2020   Payment     2,977.00
12/02/2020   Payment    10,819.00




     Case 3:20-bk-03561           Doc 31-2 Filed 02/15/21 Entered 02/15/21 12:08:47   Desc
                                         Exhibit C Page 1 of 1
